DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 05/16/2022 with respect to claim(s) 1 and 3-17 have been fully considered and found persuasive. This application contains 16 pending claims. Claim(s) 1 and 3-9 have been amended. Claim(s) 2 have been cancelled. Claim(s) 10-17 have been newly added.

Allowable Subject Matter
Claim(s) 1 and 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 10 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 1 and 10, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A motor driving device/method comprising: “in the first data acquisition, sequentially acquiring pieces of first data for each piece of which the data acquisition period is a first period, wherein timings to start the data acquisition period are time-sequentially shifted by a first time interval; and in the second data acquisition, sequentially acquiring pieces of second data for each piece of which the data acquisition period is a second period that is longer than the first period, wherein timings to start the data acquisition period are shifted by a second time interval, wherein the first time interval is shorter than the first period, the second time interval is shorter than the second period, and the first period and the second period are overlapping.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 3-9 and 11-17 depend from the allowable base claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868